DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response received on August 30, 2021 (the “Response”), Applicant amends claims 1, 8, 15 and 22-25.
Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-26 are presented for examination.
Response to Arguments
Applicant’s arguments submitted August 30, 2021 have been fully considered, but they are not persuasive for at least the following reasons.
On page 9, in the Remarks section of the Response, Applicant argues:
“Applicant has amended independent claims 1, 8 and 15 to recite:
the modification rule is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message;
Applicant submits that none of the cited references discloses the above limitations of the independent claims....”

In response, Examiner notes that Applicant’s instant argument is presented without support.  However, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145.
Notwithstanding, Examiner disagrees with Applicant’s instant argument because: although paragraphs 19 and 21 of Leung disclose an encrypted data packet, the prior art of record does not appear to explicitly disclose “second encrypted messages,” far less:
modification rule [that] is [] used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message....”

On page 9 of the Response, Applicant also argues:
“none of the cited references teaches or suggests a feature that may reasonably be interpreted to correspond to a ‘unidirectional’ modification rule configured to be applied to encrypted messages only when the encrypted messages are being transmitted in a given direction and not when transmitted in the opposite direction.”

However, the limitation upon which Applicant’s instant argument relies, is not actually recited within the rejected claims.  Hence, Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
On page 10, Applicant argues:
“that neither Ming...nor any of the other cited references discloses the limitations of claim 25.”

However, Examiner disagrees with Applicant’s instant argument for at least the following reasons.
For example, as set forth in the prior art rejection below, Leung in view of Kamin further in view of Yariv teaches:
“wherein the modification rule is configured to be changed based on a type of a transaction that includes the transmitting the first encrypted message (Leung ¶ 19, 21 “data packet transmitted”; Yariv ¶ 36, 47 “selects a ‘best’ security algorithm/modification rule to use for the connection/transaction”; note: Leung’s transmitted “data packet” has been encrypted [see Leung ¶ 19, 21], and Yariv’s algorithm/modification rule may “change” based on what is “best” for the connection/transaction [see Yariv ¶ 19, 21]).”

And Examiner respectfully submits that Ming teaches:
“a type of a transaction including a payment transaction (¶ 60 “provide check reading and processing functions”; note: Ming teaches that its encryption/bit 

Accordingly, Examiner further submits that the combination of Leung in view of Kamin further in view of Yariv further in view of Ming actually does teach all the limitations of claim 25, as set forth in the prior art rejection below.

Since Applicant argues its remaining claims mutatis mutandis as per claims 1, 8, 15 and 25, Examiner’s rebuttal to Applicant’s foregoing arguments equally applies to Applicant’s remaining claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
inter alia the following limitation:
“the modification rule is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message....”

Accordingly, Examiner has read the entire disclosure of the invention to ascertain clear support for Applicant’s newly added limitation.
Turning to the most pertinent part of the disclosure, paragraph 50 of the disclosure includes inter alia the following recitation:
“In some embodiments, for communications between first and second devices, a modification rule for encrypted messages is applied to one direction (e.g., from the first device to the second device, from a server/ merchant device to a client/user device) but not the other direction (e.g., from the second device to the first device, from a client/user device to a server/merchant device).”

However, this recitation does not provide clear support for Applicant’s newly added limitation because “a modification rule for encrypted messages [that] is applied to one direction...but not the other direction” is not the same thing as a “modification rule [that] is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message....”  For example, paragraph 50 does not disclose “second encrypted messages” or a particular “direction” of a “first encrypted message,” far less the newly added claim limitation set forth above.
Therefore, Examiner finds a lack of written description support for Applicant’s newly added claim limitation.  Applicant is invited to show where clear written description support for Applicant’s newly added claim limitation, can be found in the disclosure of the instant invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To be specific, claim 23 includes inter alia the following limitation: “the system configured to transmit the first encrypted message....”  However, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, this claim has been amended to include inter alia the following phrase: “and/or”.  However, it is unclear whether the newly added phrase is intended to invoke: (1) the conjugation “and”; or (2) the conjugation “or”.  To cure the instant deficiency, Examiner suggests that Applicant amend claim 24 to replace the disputed phrase with either: (1) the conjugation “and”; or (2) the conjugation “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 5, 7, 8, 12, 14, 15, 19, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2006/0036852 A1, hereinafter Leung) in view of Kamin, III (US 9,774,630 B1, hereinafter Kamin) further in view of Yariv et al. (US 2008/0289027 A1, hereinafter Yariv).
Regarding claim 1, Leung teaches a system (¶ 2 “invention relates [] to a data-processing device/system”), comprising:
a non-transitory memory (note: Examiner takes official notice of the fact that conventional “data-processing devices” typically include “non-transitory memory” [see ¶ 2; MPEP § 2144.03]); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (note: Examiner also takes official notice of the fact that conventional “data-processing devices” typically operate by performing “instructions” stored within “non-transitory memory” [see ¶ 2; MPEP § 2144.03]) comprising:
wherein:
a modification rule is configured for use in at least one of modifying a first encrypted message to generate a modified encrypted message or reversing the modified encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modification”; note: Leung’s “modification rule” disorders 
the modification rule is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message (note: Leung does not explicitly disclose “second encrypted messages” [see ¶ 19, 21]); and
the modification rule includes one or more of a bit manipulation rule for the modifying the first encrypted message using a bit operation of a false bit injection rule defining a false bit injection parameter for injecting a false bit into the first encrypted message for the modifying the first encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modification”; note: Leung’s modification rule performs a “bit operation” that manipulates bits by disordering “encrypted bytes” in order to modify “an encrypted message” [see ¶ 19, 21]); and
encrypting (18/19, FIGS. 1-2) a first message using a first key to generate the first encrypted message (¶ 19, 18 “a first message/data packet of the transmitting…is supposed to undergo…encryption module 18 for being… encrypted before outputting, such that it can be transmitted…securely”; note: it is implicit that Leung’s “encryption” uses a “key” because “encryption algorithms” use keys to encrypt and decrypt data [see ¶ 18, 19]);
modifying (20/21, FIGS. 1-2) the first encrypted message according to a selected rule to generate the modified encrypted message (¶ 21, 19 “module 18 
transmitting, to the first device through a communication channel, the modified encrypted message (¶ 19, 21 “modified message/data packet transmitted”; note: Leung’s transmitted “data packet” has been encrypted and modified/disordered [see ¶ 19, 21]).
However, Leung does not explicitly disclose: transmitting, to a first device through a first communication channel, an encrypted modification rule message including an encrypted modification rule generated by encrypting a modification rule; determining a transmission security level associated with transmitting the first encrypted message to the first device; selecting a rule of the modification rule for modifying the encrypted message based on the transmission security level; transmitting, to the first device through a second communication channel, a modified message.
In an analogous art, Kamin teaches:
transmitting, to a first device (310, FIG. 3) through a first communication channel (302, FIG. 3), an encrypted modification rule message including an encrypted modification rule generated by encrypting a modification rule (col. 2, ln. 55 through col. 3, ln. 18 “modification rule/control information is conveyed over an encrypted control channel 302”; col. 3, lns.41-49 “encrypt the communication rules/modification rules before propagating these rules...over the control channel 302”; col. 4, lns. 42-61 “The rules are encrypted and then sent...through the control channel 302”; note: “encryption” reads on the plain meaning of the term “modification” [see: col. 2, ln. 55 through col. 3, ln. 18]); and

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize Kamin’s teachings for encrypting a rule for modifying a message then communicating it over a channel that is different from the channel that is used to transmit the message.  The teachings of Kamin, when used with the transmission of the existing system of Leung’s modification rule, will enable the system to securely transmit a rule for modifying an encrypted message by encrypting then communicating the encrypted modification rule on a distinct channel from the channel used to transmit the encrypted message, thereby making it more difficult for an eavesdropper to discover the modification rule and obtain the encrypted message.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Leung in view of Kamin does not explicitly disclose, yet Yariv teaches:
determining a transmission security level associated with transmitting a first message to a first device (¶ 29 “the transmission/connection may [] have minimum security requirements/levels”; ¶ 36, 50 “determine a security level for the connection/ transmission”); and
 first message based on the transmission security level (¶ 36, 47 “selects a ‘best’ security algorithm/modification rule to use for the connection/transmission”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Yariv for determining a security level for a transmission and, then, determining a rule for securing the transmission based on the determined security level.  The teachings of Yariv, when used to select the system of Leung in view of Kamin’s modification rule, will: (1) improve efficiency while maintaining security by ensuring that the system’s first encrypted message is transmitted at a minimum level of security required for the transmission and, thereby, (2) enable the system to securely transmit the first encrypted message across diverse networks irrespective of any variations in the level of security from one network to the next.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 8, Leung teaches a method, comprising:
wherein:
a modification rule is configured for use in at least one of modifying a first encrypted message to generate a modified encrypted message or reversing the modified encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modification”; note: Leung’s “modification rule” disorders “encrypted bytes” in order to “generate a modified encrypted message” [see ¶ 19, 21]);
the modification rule is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message (note: Leung does not explicitly disclose “second encrypted messages” [see ¶ 19, 21]); and
the modification rule includes one or more of a bit manipulation rule for modifying the first encrypted message using a bit operation or a false bit injection rule defining a false bit injection parameter for injecting a false bit into the first encrypted message for the modifying the first encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modification”; note: Leung’s modification rule performs a “bit operation” that manipulates bits by disordering “encrypted bytes” in order to modify “an encrypted message” [see ¶ 19, 21]); and
encrypting (18/19, FIGS. 1-2) a first message to generate the first encrypted message (¶ 19, 18 “a first message/data packet of the transmitting…is supposed to undergo…encryption module 18 for being…encrypted before outputting, such that it can be transmitted…securely”);
modifying (20/21, FIGS. 1-2) the first encrypted message according to a selected rule to generate the modified encrypted message (¶ 21, 19 “module 18 is applied to modify/ disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modifying”); and
transmitting, to the first device through a communication channel, the modified encrypted message (¶ 19, 21 “modified message/data packet transmitted”; note: 
However, Leung does not explicitly disclose: transmitting, to a first device through a first communication channel, an encrypted modification rule message including an encrypted modification rule generated by encrypting a modification rule; determining a transmission security level associated with transmitting the first encrypted message to the first device; selecting a rule of the modification rule for modifying the first encrypted message based on the transmission security level; and transmitting, to the first device through a second communication channel, a modified message.
In an analogous art, Kamin teaches:
transmitting, to a first device (310, FIG. 3) through a first communication channel (302, FIG. 3), an encrypted modification rule message including an encrypted modification rule generated by encrypting a modification rule (col. 2, ln. 55 through col. 3, ln. 18 “modification rule/control information is conveyed over an encrypted control channel 302”; col. 3, lns.41-49 “encrypt the communication rules/modification rules before propagating these rules...over the control channel 302”; col. 4, lns. 42-61 “The rules are encrypted and then sent...through the control channel 302”; note: “encryption” reads on the plain meaning of the term “modification” [see: col. 2, ln. 55 through col. 3, ln. 18]); and
transmitting, to the first device through a second communication channel (304, FIG. 3), a modified message (col. 2, ln. 55 through col. 3, ln. 18 “Once…engines 310 are loaded with the [] security control information/modification rule, message/data may 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize Kamin’s teachings for encrypting a rule for modifying a message then communicating it over a channel that is different from the channel that is used to transmit the message.  The teachings of Kamin, when used with the transmission of the existing system of Leung’s modification rule, will enable the system to securely transmit a rule for modifying an encrypted message by encrypting then communicating the encrypted modification rule on a distinct channel from the channel used to transmit the encrypted message, thereby making it more difficult for an eavesdropper to discover the modification rule and obtain the encrypted message.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Leung in view of Kamin does not explicitly disclose, yet Yariv teaches:
determining a transmission security level associated with transmitting a first message to a first device (¶ 29 “the transmission/connection may [] have minimum security requirements/levels”; ¶ 36, 50 “determine a security level for the connection/ transmission”); and
selecting (208, FIG. 2) a rule of the modification rule for modifying the first message based on the transmission security level (¶ 36, 47 “selects a ‘best’ security algorithm/modification rule to use for the connection/transmission”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Yariv for determining a 
Regarding claim 15, Leung teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
wherein:
a modification rule is configured for use in at least one of modifying a first encrypted message to generate a modified encrypted message or reversing the modified encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modification”; note: Leung’s “modification rule” disorders “encrypted bytes” in order to “generate a modified encrypted message” [see ¶ 19, 21]);
the modification rule is not used to modify second encrypted messages configured for transmission in a direction opposite to that of the first encrypted message (note: Leung does not explicitly disclose “second encrypted messages” [see ¶ 19, 21]); and
 first encrypted message using a bit operation or a false bit injection rule defining a false bit injection parameter for injecting a false bit into the first encrypted message for the modifying the first encrypted message (¶ 21, 19 “modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/ modification”; note: Leung’s modification rule performs a “bit operation” that manipulates bits by disordering “encrypted bytes” in order to modify “an encrypted message” [see ¶ 19, 21]); and
encrypting (18/19, FIGS. 1-2) a first message using a first key to generate the first encrypted message (¶ 19, 18 “a first message/data packet of the transmitting…is supposed to undergo…encryption module 18 for being…encrypted before outputting, such that it can be transmitted …securely”; note: it is implicit that Leung’s “encryption” uses a “key” because “encryption algorithms” use keys to encrypt and decrypt data [see ¶ 18, 19]);
modifying (20/21, FIGS. 1-2) the first encrypted message according to a selected rule to generate the modified encrypted message (¶ 21, 19 “module 18 is applied to modify/disorder[] the alignment of a plurality of…encrypted bytes according to the rules of disorder/modifying”); and
transmitting, to the first device through a communication channel, the modified encrypted message (¶ 19, 21 “modified message/data packet transmitted”; note: Leung’s transmitted “data packet” has been encrypted and modified/disordered [see ¶ 19, 21]).
 first encrypted message to the first device; selecting a rule of the modification rule for modifying the first encrypted message based on the transmission security level; and transmitting, to the first device through a second communication channel, a modified message.
In an analogous art, Kamin teaches:
transmitting, to a first device (310, FIG. 3) through a first communication channel (302, FIG. 3), an encrypted modification rule message including an encrypted modification rule generated by encrypting a modification rule (col. 2, ln. 55 through col. 3, ln. 18 “modification rule/control information is conveyed over an encrypted control channel 302”; col. 3, lns.41-49 “encrypt the communication rules/modification rules before propagating these rules...over the control channel 302”; col. 4, lns. 42-61 “The rules are encrypted and then sent...through the control channel 302”; note: “encryption” reads on the plain meaning of the term “modification” [see: col. 2, ln. 55 through col. 3, ln. 18]); and
transmitting, to the first device through a second communication channel (304, FIG. 3), a modified message (col. 2, ln. 55 through col. 3, ln. 18 “Once…engines 310 are loaded with the [] security control information/modification rule, message/data may then flow…over data channel 304 in accordance with the…modification rule/rules sent over the control channel 302”).

However, Leung in view of Kamin does not explicitly disclose, yet Yarvin teaches:
determining a transmission security level associated with transmitting the first message to the first device (¶ 29 “the transmission/connection may [] have minimum security requirements/levels”; ¶ 36, 50 “determine a security level for the connection/ transmission”); and
selecting (208, FIG. 2) a rule of the modification rule for modifying the first message based on the transmission security level (¶ 36, 47 “selects a ‘best’ security algorithm/modification rule to use for the connection/transmission”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Yariv for determining a security level for a transmission and, then, determining a rule for securing the transmission based on the determined security level.  The teachings of Yariv, when 
Regarding claims 5, 12 and 19, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches: wherein the first communication channel is selected from a group consisting of Email, Webpage, phone, fax, and SFTP (Leung ¶ 4 “Internet phone service become the mainstream application of the Internet”; Leung ¶ 9, 21 “the data packet transmitted…is received… through the Internet/first communication channel”; note: Leung implies that its invention may be applied to an “Internet phone service” [see Leung ¶ 4, 9, 21]).
Regarding claims 7 and 14, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claims 1 and 8, as previously stated, and further teaches: wherein the first communication channel (Kamin: 302, FIG. 3) is different from the second communication channel (Kamin: 304, FIG. 3) (note: Kamin’s first 302 channel is not the same as Kamin second channel 304 [see Kamin: col. 2, ln. 55 through col. 3, ln. 18]).
Regarding claim 21, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the encrypted modification rule is configured to be decrypted at the first device to recover 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize Kamin’s teachings for (1) decrypting and, then, (2) using a modification rule to reverse a modification to a modified message.  The teachings of Kamin, when used with the transmission of the system of Leung in view of Kamin further in view of Yariv’s (1) modification rule and (2) modified encrypted message, will enable the system to use the encrypted modification rule to reverse the modification to the system’s modified encrypted message, while maintaining the security 
Regarding claim 23, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the transmission security level is determined based on a property of a device of the system configured to transmit the first encrypted message (note: Yarvin’s remote computer 106 may “determine a security level” based on a device/engine 102’s capabilities/properties [see Yarvin ¶ 50]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Yarvin for determining a security level based on properties of a device.  The teachings of Yarvin, when used with the system of Leung in view of Kamin further in view of Yariv’s security level, will make the system adaptable (i.e., dynamic) by basing its security on a property of a system device.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill to arrive at the above-claimed invention.
Regarding claim 24, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 8, as previously stated, and further teaches: wherein the transmission security level is determined based on a type of a transaction that includes the transmitting the first encrypted message and/or a time the transaction is occurring (Leung ¶ 19, 21 “data packet transmitted”; Yariv ¶ 36, 47 “determines/selects a ‘best’ security algorithm/modification rule to use for the connection/transaction”; note: Leung’s transmitted “data packet” has been encrypted [see Leung ¶ 19, 21]).

Regarding claim 26, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 15, as previously stated, and further teaches: wherein the first communication channel (Kamin: 302, FIG. 3) is different from the second communication channel (Kamin: 304, FIG. 3) (note: Kamin’s first channel 302 is different from its second channel 304 [see Kamin: col. 2, ln. 55 through col. 3, ln. 18]).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kamin further in view of Yariv further in view of Ronchi et al. (US 2005/0033963 A1, hereinafter the prior art of Ronchi).
Regarding claim 3, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 1, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose, yet the prior art of Ronchi teaches:
a first key is a public key associated with a first device (¶ 3 “The first message/ the secret [] is [] encrypted utilizing a first key/the public key of the [] recipient”), and 

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for an asymmetric encryption algorithm’s public key and private key.  The teachings of the prior art of Ronchi, when used with the first key of the system of Leung in view of Kamin further in view of Yariv’s encryption algorithm, will improve the integrity of the system’s security because the disclosure of a public key does not compromise the confidentiality of the content that the public key is used to encrypt.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 10, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 8, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose, yet the prior art of Ronchi teaches: wherein the a message is encrypted using a public key associated with the first device (¶ 3 “The first message/the secret [] is [] encrypted utilizing the public key of the [] recipient/first device”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for using asymmetric encryption to secure a secret (i.e., a first message).  The teachings of the prior art of Ronchi, when used with the system of Leung in view of Kamin further in view of Yariv’s first message, will enable the system to transmit its encryption keys over 
Regarding claim 17, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 15, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose, yet the prior art of Ronchi teaches: wherein: a first key is a public key associated with the first device (¶ 3 “the public key/first key of the [] recipient/first device”; note: the prior art of Ronchi’s “first key” is a “public key” because the prior art of Ronchi’s “first message” includes a “secret,” which is encrypted by the prior art of Ronchi’s “public key” [see ¶ 3]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for a public key.  The teachings of the prior art of Ronchi, when used within the system of Leung in view of Kamin further in view of Yariv’s first key, will improve the integrity of the system’s security because the disclosure of a public key does not compromise the confidentiality of the content that the public key is used to encrypt.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi further in view of Long et al. (US 2011/0099591 A1, hereinafter Long).

However, Leung in view of Kamin further in view of Yariv does not explicitly disclose wherein the first key includes a secret key used for decryption at the first device, and wherein the operations further comprise: encrypting the secret key using a public key of the first device to generate an encrypted secret key message;  and transmitting, to the first device through a third communication channel, the encrypted secret key message, wherein a private key associated with the first device enables decryption of the transmitted encrypted secret key message by the first device, and wherein the secret key enables decryption of the transmitted modified encrypted message by the first device.
In an analogous art, the prior art of Ronchi teaches:
wherein the first key includes a secret key used for decryption at the first device (¶ 3 “decrypt…using the secret key/first key”), and
wherein the operations further comprise:
encrypting the secret key using a public key of the first device to generate an encrypted secret key message (¶ 3 “secret key is [] encrypted utilizing the public key”),

wherein the secret key enables decryption of the transmitted encrypted message by the first device (¶ 3 “a message to be transferred is [] first encrypted …and both the encrypted message and the encrypted secret key are transmitted …decrypt the message using the secret key”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for securing: (1) a first message; and (2) a secret key.  The teachings of the prior art of Ronchi, when used with the system of Leung in view of Kamin further in view of Yariv’s modified encrypted message and secret key, will respectively: (1) improve the efficiency of the encryption and decryption of the modified encrypted message by utilizing a symmetric cryptographic scheme, which is not as computationally intensive as the asymmetric cryptographic scheme that is used within a public key infrastructure; and (2) enable the system to transmit its secret key over an unsecure channel by encrypting the secret key prior to its transmission.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi does not explicitly disclose, yet Long teaches: transmitting (716, FIG. 7), to a first device through a third communication channel, an encrypted secret key message (¶ 50 “generate secret key/session key k and use public key to encrypt 714 k…then transmit 716 [] keying material/ encrypted secret key message”; note: Long’s 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Long for using an out-of-band channel to transmit an encrypted session key.  The teachings of Long, when used with the system of Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi transmission of a secret key, will make it more difficult for an eavesdropper to decrypt the system’s first message by transmitting the key used to encrypt it via a channel that is distinct from the system’s other transmission channels.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 11, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 8, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose wherein the first message is encrypted using a secret key, further comprising: encrypting the secret key using a public key of the first device to generate an encrypted secret key message; and transmitting, to the first device through a third communication channel, the encrypted secret key message.
In an analogous art, the prior art of Ronchi teaches wherein a first message is encrypted using a secret key (¶ 3 “a message…is [] first encrypted by a…secret key”), further comprising:

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for securing: (1) a first message; and (2) a secret key.  The teachings of the prior art of Ronchi, when used with the system of Leung in view of Kamin further in view of Yariv’s first message and secret key, will respectively: (1) improve the efficiency of the encryption and decryption of the first message by utilizing a symmetric cryptographic scheme, which is not as computationally intensive as the asymmetric cryptographic scheme that is used within a public key infrastructure; and (2) enable the system to transmit its secret key over an unsecure channel by encrypting the secret key prior to its transmission.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
However, Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi does not explicitly disclose, yet Long teaches: transmitting (716, FIG. 7), to a first device through a third communication channel, an encrypted secret key message (¶ 50 “generate secret key/ session key k and use public key to encrypt 714 k…then transmit 716 [] keying material/ encrypted secret key message”; note: Long’s keying material/encrypted secret key message is not transmitted 716 via a control channel or a data channel, rather step 716 of Long is performed “out-of-band,” i.e., a third channel [see ¶ 50]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Long for using an out-of-
Regarding claim 18, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 15, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose: wherein the first key includes a secret key for decryption at the first device, wherein the operations further comprise: encrypting the secret key using a public key of the first device to generate an encrypted secret key message; and transmitting, to the first device through a third communication channel, the encrypted secret key message.
In an analogous art, the prior art of Ronchi teaches:
wherein a first key includes a secret key for decryption at a first device (¶ 3 “decrypt…using the secret key/first key”),
wherein operations comprise encrypting the secret key using a public key of the first device to generate an encrypted secret key message (¶ 3 “secret key is [] encrypted utilizing the public key”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of the prior art of Ronchi for securing a secret key.  The teachings of the prior art of Ronchi, when used with the 
However, Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi does not explicitly disclose, yet Long teaches: transmitting (716, FIG. 7), to a first device through a third communication channel, an encrypted secret key message (¶ 50 “generate secret key/ session key k and use public key to encrypt 714 k…then transmit 716 [] keying material/ encrypted secret key message”; note: Long’s keying material/encrypted secret key message is not transmitted 716 via a control channel or a data channel, rather step 716 of Long is performed “out-of-band,” i.e., a third channel [see ¶ 50]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Long for using an out-of-band channel to transmit an encrypted session key.  The teachings of Long, when used with the system of Leung in view of Kamin further in view of Yariv further in view of the prior art of Ronchi’s transmission of a secret key, will make it more difficult for an eavesdropper to decrypt the system’s first message by transmitting the key used to encrypt it via a channel that is distinct from the system’s other transmission channels.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kamin further in view of Yariv further in view of Lambert (US 2017/0061138 A1, hereinafter Lambert).
Regarding claim 22, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 1, as previously stated.
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose, yet Lambert teaches: wherein a false bit injection parameter includes one or both of a pattern of a false bit and a location in a first message for injecting the false bit into the first message (¶ 71 “encrypt a data object and then...insert false data (‘invalid’) bits and bytes”; ¶ 233, 249 “invalid data may be introduced into different locations of the data object...using the false bit injection parameter/STO structure to point to an invalid data object (IDO)”; ¶ 257 “The false bit injection parameter/ STO structure contains a sequence of pointers that point to...the IDO”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Lambert for injecting a false bit into a message according to a false bit injection parameter, which provides a location to inject the false bit into the message.  The teachings of Lambert, when used with the system of Leung in view of Kamin further in view of Yariv’s first encrypted message, will improve the security of the encrypted message’s transmission by further obfuscating the encrypted message’s underlying message.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Kamin further in view of Yariv further in view of Ming (US 2007/0076868 A1, hereinafter Ming).
Regarding claim 25, Leung in view of Kamin further in view of Yariv teaches all of the limitations of claim 8, as previously stated, and further teaches: wherein the modification rule is configured to be changed based on a type of a transaction that includes the transmitting the first encrypted message (Leung ¶ 19, 21 “data packet transmitted”; Yariv ¶ 36, 47 “selects a ‘best’ security algorithm/modification rule to use for the connection/transaction”; note: Leung’s transmitted “data packet” has been encrypted [see Leung ¶ 19, 21], and Yariv’s algorithm/modification rule may “change” based on what is “best” for the connection/transaction [see Yariv ¶ 19, 21]).
However, Leung in view of Kamin further in view of Yariv does not explicitly disclose, yet Ming teaches: a type of a transaction including a payment transaction (¶ 60 “provide check reading and processing functions”; note: Ming teaches that its encryption/bit manipulation [see ¶ 42, 36, 12] may be applied to a payment transaction [see ¶ 60]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Ming for using encryption and/or bit manipulation to secure a payment transaction.  The teachings of Ming, when used with the system of Leung in view of Kamin further in view of Yariv’s encryption/bit manipulation security scheme, will improve the system by enabling it to be used to make a payment.  Therefore, Examiner respectfully submits that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/KALISH K BELL/Examiner, Art Unit 2432